Title: From George Washington to William Stevens, 6 March 1775
From: Washington, George
To: Stevens, William



March 6th 1775

As Mr James Cleveland, whom I have employed to take charge of my business upon the Ohio, is rendered unable at this time by sickness, to proceed out with my People, I must commit the care & management of them, & the business to you, till he can follow, or till you can hear further from me.
Proceed therefore, without any unnecessary loss of time to Mr Gilbert Simpson’s on Youghiogany, where I expect Provision’s

are laid In, & where Majr Crawford will have in readiness Tools, & Canoes ready to transport you down the River—do not delay one moment longer than you can help in that Settlement, but set out with all your necessaries by water for the great Kanhawa—Your Provisions will go in Casks which are provided for the purpose; but the two Horses which are sent for the purpose of drawing in your Logs, fetching in your Provisions, & tending your Corn when they can be spared from other business, must be sent down by Land in the manner which shall appear most advisable to you at Simpson’s.
The Land you are to go to, lays on the great Kanhawa on the lower, or Right hand side as you go up it—the Tract begins abt two Miles from the Mouth of that River and runs up the same, binding therewith, for Seventeen Miles—You may begin your Improvements therefore in any part, but nearest the middle (for fear of getting of[f] it) would be best if you can carry on your works to equal advantage to do wch you should examine the Bottoms well to see where you can clear most in the shortest time.
So soon as you have pitchd upon the Spot to begin your Improvement on, use every deligence in your power to get as much Land as possible ready for Corn, & continue planting, even with the rare ripe Corn, as long as you think it will have time to come to perfection—You may, in the mean while, be putting up Houses for the Convenience of yourselves to live in, but do not spend any time in fencing in the Field till it is too late to Plant, as the Corn can take no Injury till some time after it is up which will be time enough to begin Fencing.
After the Season is too far advanced for Planting, and you have Inclosed the Field—you are then to go to such other kinds of Improvements as will go the furthest in saving the Land—that is, you are to build—to clear—to Fence—to drain—or do any thing else agreeable to the Act of Assembly which will be highest valued in proportion to the Work, & the time spent thereon; & I have a notion that draining will be found among the most profitable things you can do—but as it is impossible for me to judge, at this distance, you must be governd by Circumstances, and your own judgment; which I hope will be employed as much as possible for my Interest.
Consult Major Crawford about a Hunter & endeavr to secure a good one upon the best terms you can to attend you—this

Hunter might, probably, be a proper Person to take the Horses down.
I do not know that any of the white Servants will attempt to runaway from you, but to guard against it as much as possible keep a strict watch—&, as soon as you have got to the Land draw your Canoes (without telling them the reason of it) quite up the Bank & cover them to prevent the Sun from splitting them.
In the Keg with the Lead there is a Cannister of Peach Stone Kernals (near 2000) let them be Planted in Drills as soon as you get to the Land & fixed upon a Place for a Plantation. also Plant Potatoes—Pease & every thing of that kind in their proper Seasons, if you can get them to carry with you—and if you could get 1 Boor, & 2 Sow pigs to carry with you it would be a good thing.
As you will be under a necessity of depending upon hand Millstones for Meal (a pair of which are provided at Mr Simpson’s) you should take care to be provided with pecks to keep them in order—also with a grind stone for your Tools.
I have no reason to doubt, but that you will find every thing provided at Simpson’s by the time you get out—if however it should turn out otherwise, I hope Majr Crawford will give you all the assistance he can in getting what is wanted as it will be a folly to go down without. get 2 light fluke Plows.
Leave with Gilbert Simpson an exact list of every thing you carry down the River, though never so trifling for Mr Cleveland, that he may know what you have, & see if any thing further is necessary for him to provide. Endeavour to make the Servants and Negros take care of their Cloaths & have them mended when wanted.
I give you a description of each Servant—if any of them should Run away, advertize a good reward to any one that will bring them to you, to me, or Majr Crawford.
Take great care of your Tools, that none are lost, or left as you go along down—Take care also that you have full enough of them for your hands; if to spare, so much the better, as I shall probably send out more hands sometime hence; keep a list therefore of the quantity you have, & call them over frequently. after you have built a House for yourselves, there might also be one built to lock yr Provisions, Tools &ca up in.
I cannot pretend to say with certainty, when I shall be with

you; but hope it may happen in May—if not in May, it shall be as soon after as I can make it convenient—Nor can I judge with any certainty how long it will take you to save that Tract on the great Kanhawa, which you are to go first to, as it contains 10,990 acres; but the Buildings & other Improvements ought to be valued (at any rate) before you go to the next Tract or rather return to it, as it lyes on the Ohio, three of four Miles above the Rapid, at the great Bent in the Ohio (which is 30 odd Miles above the Mouth of the great Kanhawa) this is the next 4395 acre Tract I shall Improve, & Lyes in Bottetourt County, as the large one of 10,990 acres does in Fincastle County.
I give you Money to bear your Expences out, and hope and beg, that you will use as much Frugality in Travelling as possible. keep an exact Acct of your Expences that you may be able to settle with me when we meet, or with Mr Cleveland in my behalf.
I would have you, as it is as good a way as any, go by Mr Clevelands House, & if he is well enough to give it, take his advise about your Conduct, if he thinks he shall be able to follow you in any reasonable time perhaps it may be necessary to leave the Horses at Gilbert Simpsons for him & the Negro that is runaway to come after you by Land, & to drive two or three Cows out, if to be had from the Red-stone Settlement.
Sow the Turnep Seed which you carry as soon as you can with safety—and endeavour to provide water Mellon Seed—Cucumbers—& every kind of Seed which will serve to make your Corn &ca hold out at the same time that it adds to your good Living.
Get three or 4 good strong padlocks at Leesburg & as many strong Lines for Fishing, as Fish will be a great help to you.
Get Paper at Leesburg, and write frequently to me how you go on, as Letters are very apt to miscarry.
I wish you well, & that success may attend you & am Yr Friend &ca

Go: Washington

